Per Curiam.
This was a contested divorce action in which the court granted a decree of divorce to each of the parties, awarded the custody of the minor child to defendant, provided for its support, made a division of the property belonging to the parties, and provided for "the expenses of the litigation.
Appellant urges that the decree of divorce should not have been granted, but that she should have had the decree of separate maintenance asked for in a cross-complaint she filed to her husband’s action for divorce.
We are convinced from a reading of the statement of facts, which includes some thirteen pages of discussion of the case by court and counsel, that the trial judge had a thorough understanding of the problem presented to him, and reached the proper solution. There is ample evidence to support his findings, conclusions, judgment and decree. Therefore, we cannot hold that the facts contained in the statement of facts preponderated over the findings of the court.
The decree is affirmed.